DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/8/2021 has been entered.

Status of Claims
Claims 47-61 are pending, of which claims are withdrawn from consideration at this time as being directed to a non-elected invention.  Claims 55-59 are withdrawn from consideration at this time as being directed to a non-elected invention.  Claims 47-54, 60 and 61 are readable on the elected invention and are examined herein on the merits for patentability.  Claims 60 and 61 are objected to as being dependent upon a rejected base claim.

Response to Arguments


Terminal Disclaimer
The terminal disclaimer filed on 2/8/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of copending Application Serial No. 16/200,311 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 47-54 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by et al. Gretz et al. (US 9,632,094), as evidenced by Rajagopalan et al. (US 2008/029903).
The instant claims are directed to a method for assessing gut function in a subject in need thereof, comprising the steps of: 
a. orally administering an effective amount of a composition for assessing gut function, the composition comprising a fluorescent challenge molecule; 

c. transcutaneously detecting the fluorescence of the fluorescent challenge molecule; and 
d. assessing gut function in the subject based on the detected fluorescence, wherein the fluorescent challenge molecule is a fluorescent dye selected from the group consisting of …benzofurans, etc.
Gretz discloses a sensor plaster or sensor system according to the invention and the kit according to the invention can also be used for the transcutaneous measurement of an organ function, which presuppose a functioning barrier between blood vessel system and extravasal spaces. Preferably, it is possible to use sensor plasters, sensor systems or kit for the transcutaneous measurement of the intestinal wall barrier function or the blood-brain barrier function. In this case, the barrier function can be determined by determining the increase or decrease in fluorescence-marked indicator substance in the blood. It goes without saying here that an intensified decrease in the fluorescence-marked indicator substance in the blood will occur in the case of a disturbed barrier function. Conversely, an increase in fluorescence in the blood is possible after oral administration of the fluorescence-marked indicator substance in the presence of a barrier disorder (column 24).
The invention therefore also relates to a method for the transcutaneous measurement of the intestinal wall barrier function or of the blood-brain barrier function, more particularly using a sensor plaster (116) relating to a sensor plaster (116) and/or a sensor system (114) relating to a sensor system (114) and/or a kit…, wherein the sensor plaster comprises at least one radiation source, wherein the radiation source is designed to irradiate the body surface with at least one interrogation light, wherein the sensor plaster (116) furthermore comprises a detector (146), wherein the detector (146) is designed to detect at least one response light (176) incident from the direction of the body surface; at least two temporally delimited measurements at different points in time and/or at least one continuous measurement over a time period are carried out, wherein the response light (176) is detected at the different points in time and/or over the time period; and a temporal profile of a concentration of an indicator substance (112) is deduced from a temporal profile of the response light (176) (column 25).
With regard to claim 48, the interrogation light has an intensity from 470-490 nm (column 5).
With regard to claim 53, patient refers to human or animal (column 4).
Oral administration is disclosed (column 15, 24).
With regard to claim 50, a timing for a measurement can also be predefined, such that, for example, the driving electronic unit can predefine a specific time scheme for the radiation Source and/or the detector, said time scheme allowing a temporal sequence of the emission of the interrogation light and the detection of the response light (column 9).
With regard to claim 51, physiologically tolerated solvents, stabilizers, etc. are taught (column 21).
FITC inulin or an FITC sinistrin is used in the abovementioned methods or uses. 
The invention relates to the use of a fluorescence-marked indicator substance and preferably of the mixture according to the invention of inulins or of an FITC inulin or of an FITC sinistrin for the production of a diagnostic aid for diagnosing dysfunctions of the intestinal wall barrier or of the blood-brain barrier (column 24).
In this case, the occurrence of dysfunctions of the intestinal wall barrier is preferably connected with the occurrence of Crohn's disease or ulcerative colitis, such that the abovementioned uses and methods can be used, in principle, for diagnosing these diseases.
Accordingly, Gretz meets the limitations of steps a)-d), such that a composition comprising a fluorescent molecule is administered, irradiated, detected and gut function (transcutaneous measurement of the intestinal wall barrier function) is assessed in a subject in need thereof (one in need of diagnosis of Crohn’s, ulcerative colitis).  
Normally, only one reference should be used in making a rejection under 35 U.S.C. 102.  However, a 35 U.S.C. 102 rejection over multiple references has been held to be proper when the extra references are cited to: (A) Prove the primary reference contains an "enabled disclosure;" (B) Explain the meaning of a term used in the primary reference; or (C) Show that a characteristic not disclosed in the reference is inherent.  For example, "to serve as an anticipation when the reference is silent about the asserted inherent characteristic, such gap in the reference may be filled with recourse to extrinsic evidence. Such evidence must make clear that the missing descriptive matter is necessarily present in the thing described in the reference, and that it would be so Continental Can Co. USA v. Monsanto Co., 948 F.2d 1264, 1268, 20 USPQ2d 1746, 1749 (Fed. Cir. 1991).  See MPEP 2131.01.
In the instant case, with regard to instant claim 52, Rajagopalan is included to show that FITC-inulin is cleared from the body by glomerular filtration.
Hydrophilic, anionic substances are generally recognized to be excreted by the kidneys. Renal clearance occurs via two pathways, glomerular filtration and tubular secretion; the latter requires an active transport process, and hence, the substances clearing via this pathway are expected to possess very specific properties with respect to size, charge, and lipophilicity. It is widely accepted that the level of GFR represents the best overall measure of kidney function in the state of health or illness. Fortunately, however, most of the substances that pass through the kidneys are filtered through the glomerulus. The structures of typical exogenous renal agents are shown in FIGS. 1 and 2. Substances clearing by glomerular filtration (hereinafter referred to as `GFR agents`) comprise inulin (1), creatinine (2), iothalamate (paragraph 0005).
With regard to the amended claim it is noted that FITC corresponds to 3',6'-Dihydroxy-5-isothiocyanato-3H-spiro[2-benzofuran-1,9'-xanthen]-3-one, as such it is considered that FITC is encompassed at least by benzofurans, as claimed.

Response to arguments
Applicant asserts that FITC-inulin does not encompass the option of fluorescein fluorescent dye and falls outside the scope of claim 47 by deletion of xanthenes.
Applicant’s arguments have been fully considered, but are not found to be persuasive.  It is respectfully submitted that the instant claims recite “benzofurans.”   

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 47-54 are rejected under 35 U.S.C. 103 as being unpatentable over Gretz et al. (US 9,632,094) in view of Rajagopalan et al. (US 2008/029903).
The instant claims are directed to a method for assessing gut function in a subject in need thereof, comprising the steps of: 

b. transcutaneously irradiating the composition absorbed by the subject's gut with non-ionizing radiation, wherein the radiation causes the composition to fluoresce; 
c. transcutaneously detecting the fluorescence of the fluorescent challenge molecule; and 
d. assessing gut function in the subject based on the detected fluorescence, wherein the fluorescent challenge molecule is a fluorescent dye selected from the group consisting of …benzofurans, coumarins, naphthalenes, etc.
Gretz discloses a sensor plaster or sensor system according to the invention and the kit according to the invention can also be used for the transcutaneous measurement of an organ function, which presuppose a functioning barrier between blood vessel system and extravasal spaces. Preferably, it is possible to use sensor plasters, sensor systems or kit for the transcutaneous measurement of the intestinal wall barrier function or the blood-brain barrier function. In this case, the barrier function can be determined by determining the increase or decrease in fluorescence-marked indicator substance in the blood. It goes without saying here that an intensified decrease in the fluorescence-marked indicator substance in the blood will occur in the case of a disturbed barrier function. Conversely, an increase in fluorescence in the blood is possible after oral administration of the fluorescence-marked indicator substance in the presence of a barrier disorder (column 24).
The invention therefore also relates to a method for the transcutaneous measurement of the intestinal wall barrier function or of the blood-brain barrier function, sensor plaster comprises at least one radiation source, wherein the radiation source is designed to irradiate the body surface with at least one interrogation light, wherein the sensor plaster (116) furthermore comprises a detector (146), wherein the detector (146) is designed to detect at least one response light (176) incident from the direction of the body surface; at least two temporally delimited measurements at different points in time and/or at least one continuous measurement over a time period are carried out, wherein the response light (176) is detected at the different points in time and/or over the time period; and a temporal profile of a concentration of an indicator substance (112) is deduced from a temporal profile of the response light (176) (column 25).
With regard to claim 48, the interrogation light has an intensity from 470-490 nm (column 5).
With regard to claim 53, patient refers to human or animal (column 4).
Oral administration is disclosed (column 15, 24).
With regard to claim 50, a timing for a measurement can also be predefined, such that, for example, the driving electronic unit can predefine a specific time scheme for the radiation Source and/or the detector, said time scheme allowing a temporal sequence of the emission of the interrogation light and the detection of the response light (column 9).

Preferably, the mixture according to the invention of inulins or an FITC inulin or an FITC sinistrin is used in the abovementioned methods or uses. 
The invention relates to the use of a fluorescence-marked indicator substance and preferably of the mixture according to the invention of inulins or of an FITC inulin or of an FITC sinistrin for the production of a diagnostic aid for diagnosing dysfunctions of the intestinal wall barrier or of the blood-brain barrier (column 24).
In this case, the occurrence of dysfunctions of the intestinal wall barrier is preferably connected with the occurrence of Crohn's disease or ulcerative colitis, such that the abovementioned uses and methods can be used, in principle, for diagnosing these diseases.
Accordingly, Gretz meets the limitations of steps a)-d), such that a composition comprising a fluorescent molecule is administered, irradiated, detected and gut function (transcutaneous measurement of the intestinal wall barrier function) is assessed in a subject in need thereof (one in need of diagnosis of Crohn’s, ulcerative colitis).  
In addition to FITC, cyanine dyes, naphthyl amide dyes, coumarin dyes, xanthene dyes, thioxanthene dyes, naphtholactone dyes, azlactone dyes, methine dyes, oxazine dyes, thiazine dyes may be used. F is preferably a fluorescein dye, particularly preferably fluorescein (column 16).
In the instant case, with regard to instant claim 52, Rajagopalan is included to show that FITC-inulin is cleared from the body by glomerular filtration.

With regard to the amended claim it is noted that FITC corresponds to 3',6'-Dihydroxy-5-isothiocyanato-3H-spiro[2-benzofuran-1,9'-xanthen]-3-one, as such it is considered that FITC is encompassed at least by benzofurans, as claimed.
It would have been obvious to one of ordinary skill in the art at the time of the invention to substitute another dye within the scope of the instant claims as a functional fluorescent dye to FITC exemplified by Gretz.  The Supreme Court in KSR International Co. v. Teleflex Inc., 550  U.S. ___, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper “functional approach” to the determination of obviousness as laid down in Graham.  One such rationale includes the simple substitution of one known element for another to obtain predictable results.  The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious.  See MPEP 2143.  In the instant case, the substituted components 

Conclusion
No claims are allowed at this time.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEAH H SCHLIENTZ whose telephone number is (571)272-9928.  The examiner can normally be reached on Monday-Friday, 8:30am - 12:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL HARTLEY can be reached on 571-272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/LHS/

/Michael G. Hartley/           Supervisory Patent Examiner, Art Unit 1618